Citation Nr: 9923009	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-30 442	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which denied a claim by the veteran seeking 
entitlement to service connection for PTSD.  Since the time 
of that decision, the veteran has changed residences.  His 
claims folder was transferred to the VA RO in St. Petersburg, 
Florida, and, most recently, in San Juan, Puerto Rico.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for PTSD.  Specifically, he asserts that 
he has been diagnosed with PTSD on numerous occasions and 
that he experienced combat-related stressors during service.

After careful review of the record, the Board finds that this 
case is not ready for appellate review.  Further evidentiary 
development is required.

Initially, the Board notes that the veteran has the burden of 
presenting a well-grounded claim.  38 U.S.C.A. § 5107(a)  
(West 1991).  The United States Court of Appeals for Veterans 
Claims has recently restated that a claim for service 
connection for PTSD is well grounded when the veteran has 
submitted:  (1) medical evidence of a current medical 
diagnosis of PTSD; (2) lay evidence (presumed credible for 
these purposes) of an inservice stressor(s); and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet. App. 353, 357  (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)); 
see also Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd 
per curiam, 78 F.3d 604  (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.304(f)  (1998).

In this case, the Board finds that the veteran has presented 
a well-grounded claim for service connection for PTSD.  
Specifically, he has presented competent evidence indicating 
a diagnosis of PTSD, lay evidence of inservice stressors, and 
medical evidence relating his PTSD to the claimed stressors.  
Since the veteran's claim is well grounded, the VA has a duty 
to assist him with evidence to complete his claim.  
38 U.S.C.A. § 5107(a)  (West 1991).

Entitlement to service connection for PTSD requires (1) 
medical evidence establishing a clear diagnosis of PTSD; (2) 
credible supporting evidence that an inservice stressor(s) 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressors.  38 C.F.R. § 3.304(f)  (1998); Gaines, 11 Vet. 
App. at 357 (citing Cohen v. Brown, 10 Vet. App. 128, 136-37  
(1997)).  In regard to evidence of inservice stressors, the 
Court has held that "[w]here it is determined, through 
recognized military citations or other supportive evidence, 
that the veteran was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the veteran's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98  (1993); 
see 38 C.F.R. § 3.304(f)  (1998); 38 U.S.C.A. § 1154(b)  
(West 1991).  

However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1998); West (Carleton) v. 
Brown, 7 Vet. App. 70, 76 (1994); see also, Zarycki, 6 Vet. 
App. at 98.  "Credible supporting evidence" of combat may 
be obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status." Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of 
an inservice stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389  
(1996).

In addition, the Board notes that 38 C.F.R. § 3.304(f) was 
amended during the pendency of this appeal.  The new version 
of the regulation is effective from March 7, 1997, see 64 
Fed. Reg. 32807 (June 18, 1999), and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas, supra.

In this case, there has been no determination as to whether 
or not the veteran is considered to have engaged in combat 
with the enemy.

The Board also notes that a United States Army & Joint 
Services Environmental Support Group (ESG) (currently the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR) report was obtained by the RO, indicating 
the command history aboard the U.S.S. Saint Paul during 1966.  
The veteran has alleged several stressors during his service 
aboard that vessel at that time.  However, he also indicated 
that he witnessed a pilot and aircraft crash while trying to 
land on the U.S.S. Midway while he served aboard that ship 
from October 1965 to February 1966.  No command history for 
that vessel for that time period was sought.

The Board also finds that there are medical records not in 
the claims file that may be available.  The VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the veteran and by the evidence of 
record.  Culver v. Derwinski, 3 Vet. App. 292 (1992).  In 
this case, a December 1992 clinical evaluation remarks that 
the veteran was in receipt of Social Security Administration 
(SSA) disability benefits since 1987 due to "chronic 
depression."  The RO should attempt to obtain any and all 
medical records used by the SSA for its determination.

Finally, the Board notes that the veteran has recently 
changed addresses.  From a review of the claims file, the 
Board can ascertain that the veteran moved to Florida 
sometime in early 1996.  He reported a Florida mailing 
address on an April 1996 Statement in Support of Claim, VA 
From 21-4138.  This address was also reported on a June 1996 
Income-Net Worth and Employment Statement, VA Form 21-527.  
However, the RO sent a copy of its November 1996 rating 
decision to the veteran at a mailing address in the Virgin 
Islands.  Subsequently, a VA PTSD examination was scheduled 
at the VA Medical Center in San Juan, Puerto Rico.  Records 
show that the veteran failed to report for that examination.  
Overall, the Board is not sure whether the veteran ever 
received notice of the November 1996 RO decision, nor of his 
responsibility to report for VA examination.  The Board 
acknowledges that the veteran has the duty to inform the VA 
of changes in address and that the RO's only duty is to mail 
its correspondences to the veteran's last known address of 
record.  See e.g. 38 C.F.R. § 19.30(a)  (1998).  

However, in this case, the correspondences were not sent to 
his last known address.  They were sent to an altogether new 
address.  The Board finds no evidence to verify if that new 
address is valid.  Therefore, an attempt should be made to 
ascertain the veteran's current mailing address.  If 
different from that in the Virgin Islands used by the RO in 
its most recent correspondences, then the veteran should be 
provided an additional opportunity to appear for VA PTSD 
examination, if otherwise in order.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his PTSD, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should request the Social 
Security Administration to furnish a copy 
of the administrative decision granting 
the veteran disability benefits, as well 
as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims folder.

3.  The RO should attempt to verify the 
veteran's claimed stressors during his 
time aboard the U.S.S. Midway from 
October 1965 to February 1966 (witnessing 
a pilot and aircraft crash while trying 
to land) and aboard the U.S.S. Saint Paul 
from May 1966 to July 1966 (witnessing 
U.S. warships blow up civilian "junk" 
boats; experiencing enemy sniper fire; 
witnessing the firing upon and 
destruction of a village; firing upon 
friendly soldiers; and leaving a marine 
unit with no firing support during a 
battle).  This information and any 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  They should be 
requested to provide any additional 
information beyond that already provided 
which might corroborate the veteran's 
alleged stressors.

	4.  After the foregoing is completed, the 
RO should make an initial determination 
as to whether or not the veteran engaged 
in combat with the enemy during service, 
as per 38 U.S.C. § 1154(b)  (1999), 
38 C.F.R. § 3.304(f)  (1998), and the 
relevant case law.

5.  If it is determined that the veteran 
engaged in combat with the enemy or if he 
has verified stressors, the RO should 
arrange for the veteran to be accorded an 
examination by a board of two VA 
psychiatrists, if available, who have not 
previously examined him to determine the 
diagnosis of all psychiatric disorders 
that are present. The RO must specify for 
the examiners the stressor or stressors 
that it has determined are established by 
the record and the examiners must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms and, whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the RO found 
that the veteran was involved in combat 
with the enemy during service, it must 
inform the examiners as to all of the 
veteran's claimed stressors related to 
such combat.  If the RO found that the 
veteran did not engage with the enemy in 
combat, it must specify for the examiners 
only the stressor or stressors that it 
determined are verified by the record.  
Thereafter, the examiners should render 
an opinion as to whether or not a 
diagnosis of PTSD is warranted based on 
the applicable stressor(s).  All 
necessary studies or tests are to be 
accomplished.  A typed report of the 
examination, with a complete rationale 
for all opinions expressed, should be 
created.  A copy of said report should be 
made part of the claims file.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the examination.

	6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

	7.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.  The new DSM-IV 
criteria and the Court's decisions in 
Cohen and Gaines, supra, must be 
considered.  Also, the RO should ensure 
that its readjudication of the PTSD claim 
includes consideration of the revised 
version of 38 C.F.R. § 3.304(f).

8.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

No action is required of the veteran until he receives 
further notice, but he is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



